Citation Nr: 1527692	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-03 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for residuals of prostate cancer, rated as 20 percent disabling from June 30, 2011 to December 11, 2014, and 40 percent disabling thereafter, to include the propriety of the reduction in rating from 100 percent to 20 percent effective June 30, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel




INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959 and from November 1959 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before an RO Decision Review Officer (DRO) in connection with this appeal, and his hearing was scheduled for November 2014.  However, he failed to appear for that hearing.  As he has not requested that the hearing be rescheduled and has not provided good cause for his failure to appear, his hearing request is considered withdrawn.

The Board notes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not also contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the notice of disagreement filed by the Veteran's representative expresses disagreement with the evaluation assigned for prostate cancer residuals, and the RO issued a statement of the case (SOC) specifically addressing the 20 percent evaluation for prostate cancer residuals and finding that a higher rating is not warranted.  The Veteran's substantive appeal also contains argument on entitlement to an increased rating.  Accordingly, the Veteran's appeal before the Board includes both the propriety of the rating reduction and a claim for an increased rating.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the propriety of the rating reduction from August 1, 2011 and an increased rating for prostate cancer residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The proper effective date of the rating reduction from 100 percent for prostate cancer residuals can be no earlier than August 1, 2011, and restoration of the 100 percent rating for the period from July 1, 2011 through July 31, 2011, is warranted.


CONCLUSION OF LAW

Restoration of the 100 percent disability rating for prostate cancer is restored for the period from July 1, 2011 through July 31, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Following a review of the record, without deciding the propriety of the rating reduction from 100 percent for prostate cancer residuals, the Board finds that the assignment of an effective date prior to August 1, 2011, for the rating reduction for the Veteran's prostate cancer disability was improper, and that restoration of the 100 percent rating is warranted only for the period from July 1, 2011 through July 31, 2011.  

Specifically, the Board finds that the RO miscalculated the proper effective date.  As is relevant here, the procedural requirements relating to reductions state that the proper effective date for reduction is the last day of the month in which the 60-day period from the date of notice to the Veteran of the final rating action expires.  38 C.F.R. § 3.105(e).  In this case, while the date of the rating decision reducing the evaluation is in April 2011, notice of that rating decision was not sent to the Veteran until May 2, 2011.  As such, the month in which the 60-day period from the May 2, 2011 notice letter expires is July 2011.  Therefore, the proper effective date for the rating reduction is August 1, 2011, and the 100 percent disability rating for prostate cancer is restored for the period from July 1, 2011 through July 31, 2011.  Id.

The Board is cognizant that the Veteran's representative has argued that, due to the miscalculated effective date of the reduction, the entire reduction was improper.  Generally, a reduction is void ab initio if the RO reduces a veteran's disability rating without following proper procedural requirements.  However, there is an exception that a reduction in a disability rating, if otherwise supportable, is not rendered void ab initio by virtue of error in the assignment of the effective date for it.  See VAOPGCPREC 31-97 (Aug. 29, 1997) (explaining that the appropriate remedy is to award one additional month of compensation at the non-reduced percent rate when an error is made in assigning the effective date for the reduction).   Such is the case here.  

Therefore, the proper remedy is one additional month of compensation at the non-reduced percentage, and the 100 percent rating for prostate cancer is restored from July 1, 2011 through July 31, 2011.  


ORDER

Restoration of the 100 percent disability rating for prostate cancer is restored for the period from July 1, 2011, through July 31, 2011, only.  


REMAND

The Board finds that further development of the record is needed prior to adjudicating the propriety of the rating reduction and entitlement to an increased rating for prostate cancer residuals.

Initially, private treatment records are outstanding and relevant to the nature and severity of the Veteran's prostate cancer residuals.  During his December 2010 VA genitourinary examination, the Veteran had follow-up treatment every six months for his prostate cancer, and a January 2011 private physician's statement suggests treatment of the Veteran.  However no private treatment records dating after April 2007 or indeed, during the period on appeal have been obtained.  Additionally, no VA treatment records dating prior to November 2014 have been associated with the claims file.  Thus, remand is necessary to obtain relevant outstanding records.

Additionally, the Veteran and his representative have argued that radioactive      seeds implanted in 2006 to treat prostate cancer constitute active treatment for the condition.  While various VA examiners during the appeal period have specifically indicated that the Veteran is not receiving current treatment, they have not addressed the contention that the implanted radioactive seeds constitute current treatment.  Thus, a medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his prostate cancer and its residuals since 2006.  After securing the necessary releases request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

Additionally, updated VA treatment records and any VA treatment records dating from 2008 to November 2014, should be obtained.

2.  After the above has been completed to the extent possible, return the claims file to the VA examiner who performed the December 2014 examination or, if unavailable, to another qualified examiner.  The claims file should be reviewed.  

Following a review of the claims file, the examiner should provide an opinion as to whether the Veteran's radioactive seeds implanted in 2006 constitute current active treatment for prostate cancer.  The examiner should explain the medical basis for the conclusion reached.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


